BRIDGMAN, Judge,
(concurring):
I concur fully with the opinion of Judge Baum and agree that the result, in this case, is not inappropriate, but I am disturbed by the reach of Article 120, UCMJ, which is clearly sexually biased. Whether the retention of the military offense of carnal knowledge under Article 120, UCMJ is the deliberate choice of those entrusted with recommending and enacting changes to the Uniform Code of Military Justice, or is merely the result of oversight or neglect, it remains the law today and we are bound to apply it. However, significant changes have taken place in the armed services, and society as a whole, since enactment of the Uniform Code of Military Justice over forty years ago. I would recommend to the Code Committee established by Article 146, UCMJ, 10 U.S.C. § 946, and to Congress, a reexamination of this statute and all other offenses under the UCMJ that are sexually biased.